DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges receipt of amendment/arguments filed 09/20/2021.  The arguments set forth are addressed herein below.  Claims 1-20 remain pending, no Claims have been newly added, and no Claims have been currently canceled.  Currently, Claims 1, 5, 9, 13, 14, 16, 19, and 20 have been amended.  No new matter appears to have been entered.
The amendments to claims 5, 9, and 19 are sufficient to overcome the corresponding claim objections, 35 USC 101 & 112 rejections.  The corresponding objections and rejections have been withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-9, 11, and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over How to Discover your queue in Steam (YouTube video published by Gamer Zorata on 10/31/2015) (henceforth, “Queue in Steam”) in view of Nagai et al. (US 2019/0270251 A1) (henceforth, “Nagai” ).
Regarding claims 1, 16, and 19, Queue in Steam teaches a method computing system and computer-readable media, that cause one or more processors (wherein Steam is a well-known video game digital distribution service for PC games and wherein, Queue in Steam is running Steam with a Windows OS, which requires a processor and computer-executable instructions in 0:01) to perform acts comprising:
receiving, from each of a plurality of game publishers, a respective notification providing information associated with a game offered by each respective 
determining, for a user of a plurality of users (e.g., user Zorata is logged in as shown at the top of the screen and wherein a community of users also use Steam, as shown by a number of reviews for a game in 0:01 and 1:45), a set of games associated with the user (e.g., exploring your queue based on games in a user’s library and wishlist in 0:38-0:57);
generating, for the user and based at least in part on the set of games associated with the user, a first notification feed comprising a first plurality of notifications (e.g., queue including 11 games in 1:45);
causing display of the first notification feed to the user (e.g., initial discovery queue in 1:45);
receiving feedback from the user regarding at least one notification of the first plurality of notifications (e.g., user has options to select add to your wishlist, follow, or not interested in 1:45 and 2:35);
generating, for the user and based at least in part on the set of games associated with the user and the feedback, a second notification feed comprising a second plurality of notifications (e.g., moving to the next game in the queue, thus removing the first shown game and providing a second notification feed showing the next game Divinity in 2:35-2:37); and
causing display of the second notification feed to the user (e.g., new game shown in the queue in 2:37).

Regarding claims 2, 17, and 20, Queue in Steam further teaches the determining the set of games associated with the user comprises determining one or more games previously acquired by the user (e.g., exploring your queue based on games in a user’s library in 0:38-0:57).
Regarding claims 15 and 18, Queue in Steam further teaches the determining the set of games comprises determining the set of games from multiple game sources, each of the multiple game sources associated with one or more notifications of the first notification feed (e.g., 11 different game initially in queue and seen throughout the video in 1:44-6:45); and
the causing display of the first notification feed to the user further comprises causing display of one or more first icons for enabling the user to select which type of notification to display as part of the first notification feed (e.g., user has options to select add to your wishlist, follow, or not interested in 1:45 and 2:35) and one or more second icons for enabling the user to select which game sources of the multiple game sources to use to generate the first notification feed (e.g., adding or selecting tags in 1:55).
Regarding claim 4, Queue in Steam further teaches the determining the set of games associated with the user comprises determining one or more games that the user has previously added to a list associated with the user (e.g., exploring your queue based on games in a user’s wishlist in 0:38-0:57).
Regarding claim 5, Queue in Steam further teaches determining, for each of the one or more games that the user has previously added to the list, a time at which the that the user added each respective game to the list, and wherein the generating each 
Regarding claim 6, Queue in Steam further teaches the determining the set of games associated with the user comprises determining one or more games that the user has previously requested to receiving information about (e.g., exploring your queue based on games in a user’s wishlist in 0:38-0:57, wherein games on a wishlist show information about the game(s)).
Regarding claim 7, Queue in Steam further teaches the determining the set of games associated with the user comprises determining one or more games recommended by a game curator followed by the user (e.g., user has options to select including follow in 1:45 and 2:35).
Regarding claim 8, Queue in Steam further teaches the receiving the feedback from the user comprises receiving an indication of one or more notifications of the first notification feed that the user has selected (e.g., selecting add to your wishlist, follow, or not interested in 1:45 and 2:35 for the first game in the initiate queue).
Regarding claim 9, Queue in Steam further teaches the receiving the feedback from the user comprises receiving an indication of at least one notification of the first notification feed that the user has selected to view additional information about and an amount of time for which the user viewed the additional information (e.g., viewing a video for the first game in the initial queue wherein the video has an amount of time in 1:55).
Regarding claim 11, Queue in Steam further teaches the generating the first notification feed comprises determining a first order of the first plurality of notifications and the generating the second notification feed comprises determining a second order of the second plurality of notifications (e.g., initial queue with first game and updated queue showing next game in 2:35-2:40).
Regarding claim 13, Queue in Steam as modified by Nagai teaches the first plurality of notifications further comprises a third notification comprising at least one of an indication of a communication session associated with a game (e.g., game is discounted in 1:44 – Nagai e.g., game invites from friends in Para. 50).
Regarding claim 14, Queue in Steam as modified by Nagai teaches the causing display of the first notification feed to the user further comprises causing display of one or more icons for enabling the user to select which type of multiple types of notification to display as part of the first notification feed, wherein the multiple types of notifications include at least a game update, additional content of a game, an in-game event, a livestream of a game, or a broadcast of a game (Nagai - e.g., the system settings screen provides access to further menus enabling the user to configure aspects of the operating system, including the ability to select which notification types the user will receive elsewhere within the user interface in Para. 55).
Claims 3, 10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Queue in Steam in view of Nagai in further view of Gamasutra: Erik Johnson’s Blog – A Deep Dive into Steam’s Discovery Queue (henceforth, “Gamasutra” ).
Regarding claim 3, Queue in Steam as modified by Nagai teaches determining, for each of the one or more games previously acquired by the user, an amount of time that the user has 
However, in a related disclosure, Gamasutra teaches further explanation of the queue feature in Steam (see Page 1).  More particularly, Gamasutra teaches a match for a game shown in the queue based on games played in the past, including playtime (Pages 8-9).  Gamasutra states that “discovery queue traffic”, “provides visibility during sales”, and “provides an audience looking for new games” (Page 1).  As such, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify the queue of Queue in Steam and Nagai to include the playtime feature of Gamasutra in order to provide more interested audiences and increased sales of games, as beneficially taught by Gamasutra.
Regarding claim 10, Queue in Steam as modified by Nagai and Gamasutra teaches receiving additional feedback from an additional user regarding at least one notification, and wherein the generating of the second notification feed is further based at least in part on the additional feedback from the additional user (Queue in Steam – user ratings for each game in 1:55 and Gamasutra – additional user ratings if positive make a game relevant in Page 3). 
Regarding claim 12, Queue in Steam as modified by Nagai and Gamasutra teaches determining a first respective score associated with each game of the set of games (e.g., user reviews for each game in 1:48, 2:46, etc.); and determining a second respective score associated with each game of the set of games after the receiving of the feedback (e.g., user reviews for each game in 2:46, 3:14, etc.); and wherein the generating of the first notification feed is based at least in part on the first respective scores and the generating of the second notification feed is based at least in part on the second respective scores (Gamasutra – positive user reviews in Page 3).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE E LEICHLITER whose telephone number is (571)270-7109. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571)272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHASE E LEICHLITER/Primary Examiner, Art Unit 3715